PER CURIAM.
The parties’ marriage was dissolved, and the court entered a judgment and decree on July 21, 1995. Subsequently, a motion for contempt was filed. At a hearing held on March 14, 1996, within one year of entry of the judgment, called on the motion for contempt, the parties sought to reopen the judgment to correct alleged errors in the judgment filed. The parties filed a stipulation on March 25, 1996. A new judgment was filed on April 11,1996.
Finding the proceedings at the hearing on March 14, 1996, and the consequent stipulation filed by the parties on March 25,1996, to constitute a motion under Rule 74.06, the judgment is affirmed.
This Court finding no error of law in this case and determining that an opinion would have no precedential value, the trial court’s judgment is affirmed by this memorandum decision. Rule 8). 16(b).